DETAILED ACTION
Re Application No. 16/456035, this action responds to the after final amendment dated 07/15/2021.
At this point, claims 1, 18, 25, and 36 have been amended.  Claims 3, 5, and 12 have been cancelled.  Claims 1-2, 4, 6-11, and 13-38 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims dated 07/15/2021; in response, Examiner’s prior objection to claim 36 has been rendered moot, and is accordingly withdrawn.

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims dated 07/15/2021; in response, Examiner’s prior rejections of claims 1, 18, and 25 under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Double Patenting
Examiner notes Applicant’s terminal disclaimer dated 07/15/2021; in response, Examiner’s prior rejections for nonstatutory double patenting have been rendered moot, and are accordingly withdrawn.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-2, 4, 6-11, and 13-38 are considered as allowable subject matter.

Re claims 1 and 20, AAPA and Goodman disclose eliminating explicit invalidations, but not doing so by using the specific callback marker functions of the claimed invention.  Examiner has added the Farrell reference, which discloses causing 

Dependent claims 2, 4, 6-11, 13-19, and 21-38 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                
/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132